                                                                                         E-FILED
                                                             Thursday, 06 June, 2019 02:44:06 PM
                                                                    Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
 v.                                           )        Case No. 17-30014
                                              )
JOMAR CLAY,                                   )
                                              )
      Defendant.                              )

                                     OPINION

RICHARD MILLS, United States District Judge:

      The subject of this Order is Attorney Beau Brindley.

      In an Opinion and Order entered on May 21, 2019, upon considering the facts

certified by the United States Magistrate Judge Tom Schanzle-Haskins in a February

15, 2019 Order for Rule to Show Cause as well as other developments in the case,

the Court ordered Attorney Beau Brindley to file a pleading explaining why he

should not be struck from the roll of attorneys allowed to practice in this Court.

      Attorney Brindley has responded to the Court’s Order as directed.

      The Court’s previous Order discussed Attorney Brindley’s missed court

appearance in this case, the fourth such absence over the course of 75 months in the

Central District of Illinois. The Court also noted Attorney Brindley’s “at best

incomplete and at worse, misleading” characterization of the Government’s position
                                          1
in his recent motion to continue. The Order also addressed Defendant Jomar Clay’s

general dissatisfaction with the slow pace and his perceived lack of attention to his

case by Attorney Brindley.1 Attorney Brindley’s response addresses each of these

concerns.

       Attorney Brindley acknowledges he has a duty to monitor the Court’s docket

in order to comply with scheduled dates or to timely notify the Court when he is

unable to do so. He states that his failure to do so in this case was due to sloppiness

and negligence but is not a sign that he is ethically and professionally unfit to practice

in this Court. Attorney Brindley recognizes that he must take steps in the future to

more carefully monitor and confirm the scheduling of any court appearances.

       Attorney Brindley apologizes to the Court and identifies steps he is taking in

order to ensure this does not again occur. He states he will be more diligent, careful

and attentive in the future.

       Attorney Brindley notes he is a member of the bar of the Supreme Court of

the United States, as well as four United States Courts of Appeal. Additionally, he

has litigated cases in at least twelve other United States District Courts. Attorney

Brindley states he has never been precluded from litigating in any of these courts




1
 On May 22, 2019, United States Magistrate Judge Tom Schanzle-Haskins granted Defendant Jomar
Clay’s motions to remove counsel and appointed Assistant Federal Public Defender Joe Hartzler. On
May 30, 2019, the Defendant entered a guilty plea to Count I of the superseding Indictment. The
sentencing hearing is set for September 26, 2019.

                                                  2
and asks that this Court not strike him from the roll of attorneys allowed to practice

before it.

       Given Attorney Brindley’s apparent remorse and because he has taken steps

to ensure this will not happen again, the Court will take no further action at this time.

The Court is confident that Attorney Brindley realizes there will be serious

consequences if he misses any further scheduled court appearances in the Central

District of Illinois.

       Ergo, the Court will pursue no further contempt proceedings at this time.

       The Clerk will send a copy of this Order to Attorney Beau B. Brindley.

ENTER: June 6, 2019

       FOR THE COURT:
                                                      /s/ Richard Mills
                                                      Richard Mills
                                                      United States District Judge




                                           3
